

EXHIBIT 10.23
 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of September 10,
2007, by and among Neonode Inc. (formerly known as SBE, Inc.), a Delaware
corporation (the “Company”), and the subscribers identified on the signature
page hereto (each a “Subscriber” and collectively “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase for up to
$10,000,000 in the aggregate (the "Purchase Price"):
 

 
(i)
up to $5,000,000 (the “Principal Amount”) of principal amount of promissory
notes of the Company (“Note” or “Notes”), a form of which is annexed hereto as
Exhibit A, convertible into shares (“Conversion Shares”) of the Company's Common
Stock, $0.001 par value (the "Common Stock") at a per share conversion price set
forth in the Note (the “Conversion Price”);

 

 
(ii)
up to 1,666,667 shares of Common Stock (the “Shares”) at a per share purchase
price of $3.00; and

 

 
(iii)
up to 2,321,429 Common Stock purchase warrants (the “Warrants”), in the form
annexed hereto as Exhibit B, exercisable to purchase shares of Common Stock (the
“Warrant Shares”) at a per share purchase price equal to the sum of (a) the
market price (as determined under the NASDAQ Marketplace Rules) of the Common
Stock on the date prior to the Closing Date and (b) $.01 (the “Exercise Price”).

 
The Notes, Conversion Shares, the Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the "Securities";
 
WHEREAS, the aggregate proceeds of the sale of the Notes, Shares, and Warrants
contemplated hereby shall be held in escrow pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”);
 
WHEREAS, the Company has outstanding $3,250,000 in principal amount of 8% senior
promissory notes, due December 31, 2007 (the “Bridge Notes”) and an option to
purchase $750,000 of Bridge Notes, and the Bridge Notes, including all accrued
interest, are convertible into the Securities; and
 
WHEREAS, the Company will seek to arrange for private sales of approximately
400,000 shares of Common Stock and warrants to purchase 200,000 shares of Common
Stock (such shares and the shares underlying such warrants, the “Key Person
Securities”) by certain key personnel simultaneously with closing under the
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1

--------------------------------------------------------------------------------


 
1. Closing Date. The “Closing Date” shall be the date that the Purchase Price is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company. The consummation of the transactions contemplated herein shall take
place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601,
New York, New York 10176, upon the satisfaction or waiver of all conditions to
closing set forth in this Agreement. Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date, each Subscriber
shall purchase and the Company shall sell to each Subscriber, Units (as defined
below) at a price per Unit of $3,000.
 
2. Units. The Notes, Shares and Warrants will be sold in units (“Units”). Each
Unit purchased for $3,000 will entitle the Subscriber to receive a Note in the
Principal Amount of $1,500, 500 Shares at an allocated Purchase Price of $3.00
per Share, and 696.5 Warrants.


3. Warrants. The Exercise Price to acquire a Warrant Share upon exercise of a
Warrant shall be determined at close of business on the date immediately prior
to the Closing Date. The Warrants shall be exercisable commencing six months
after the Closing Date and until five years after the Closing Date of the
Warrants. The other terms of the Warrants are set forth in the form of Warrant
annexed hereto as Exhibit B.
 
4. Subscriber Representations and Warranties. Each Subscriber hereby represents
and warrants to and agrees with the Company only as to such Subscriber that:


(a) Organization and Standing of the Subscribers. If such Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b) Authorization and Power. Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Notes and Warrants being sold to it hereunder. The
execution, delivery and performance of this Agreement and the other Transaction
Documents by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Subscriber or its Board of Directors, stockholders, partners, members, as the
case may be, is required. This Agreement and the other Transaction Documents
have been duly authorized, executed and delivered by such Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of such Subscriber enforceable against such Subscriber in
accordance with the terms thereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents or bylaws
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber). Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
2

--------------------------------------------------------------------------------


 
(d) Information on Company. Such Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company's Form 10-K filed
on January 29, 2007 for the fiscal year ended October 31, 2006, and the
financial statements included therein for the year ended October 31, 2006,
together with all subsequent filings made with the Commission available at the
EDGAR website including the filings relating to the meeting of the Company’s
stockholders held on August 10, 2007 (hereinafter referred to collectively as
the "Reports"). In addition, such Subscriber may have received in writing from
the Company such other information concerning its operations, financial
condition and other matters as such Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the "Other Written Information"), and considered all factors such
Subscriber deems material in deciding on the advisability of investing in the
Securities.
 
(e) Information on Subscriber. Such Subscriber is, and will be at the time of
the conversion of the Notes and exercise of the Warrants, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. Such Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof. The information set forth on the signature page
hereto regarding such Subscriber is accurate.
 
(f) Purchase of Notes and Warrants. On the Closing Date, such Subscriber will
purchase the Notes, Shares and Warrants as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.
 
(g) Compliance with Securities Laws. Such Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of such Subscriber contained herein), and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Such Subscriber will comply with all applicable
rules and regulations in connection with the sales of the Securities including
laws relating to short sales.
 
(h) Shares Legend. The Shares, Conversion Shares and the Warrant Shares shall
bear the following or similar legend:
 

 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."
 

 
3

--------------------------------------------------------------------------------


 
(i) Warrants Legend. The Warrants shall bear the following or similar legend:
 

 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES." 
 

 
(j) Note Legend. The Note shall bear the following legend:
 

 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. " 
 

 
(k) Communication of Offer. The offer to sell the Securities was directly
communicated to such Subscriber by the Company. At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
4

--------------------------------------------------------------------------------


 
(l) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by such Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and such Subscriber has full power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by such Subscriber relating hereto.


(m) Restricted Securities. Such Subscriber understands that the Securities have
not been registered under the 1933 Act and such Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
Subsidiary of the Company. For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.


(n) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.


(o) Correctness of Representations. Such Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless such Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.


(p) Survival. The foregoing representations and warranties shall survive the
Closing Date.
 
5. Company Representations and Warranties. The Company represents and warrants
to and agrees with each Subscriber that:
 
(a) Due Incorporation. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity. The Subsidiaries as of the Closing Date are set forth on Schedule 5(a).
 
5

--------------------------------------------------------------------------------


 
(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company and Subsidiary have been duly authorized and validly issued and are
fully paid and non-assessable.
 
(c) Authority; Enforceability. This Agreement, the Note, the Shares, the
Warrants, Escrow Agreement, Lockup Agreement and any other agreements delivered
together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and Subsidiaries as of the date of this Agreement
and the Closing Date (not including the Securities) are set forth on Schedule
5(d). There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock or equity and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of Common Stock or equity of the Company or Subsidiaries or other equity
interest in the Company except as described on Schedule 5(d). The Common Stock,
options, warrants, agreements and other rights to acquire equity of the Company
and any Subsidiary outstanding as of the last Business Day preceding the Closing
Date is set forth on Schedule 5(d). The only officer, director, employee and
consultant stock option or stock incentive plan in effect or contemplated by the
Company as of the Closing Date is described on Schedule 5(d).
 
(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Nasdaq Capital Market (the “NCM”) or the Company's
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities. The Transaction Documents and the Company’s performance of
its obligations thereunder has been unanimously approved by the Company’s Board
of Directors.
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company will:
 
(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
6

--------------------------------------------------------------------------------


 
(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or
 
(iii) except as described in Schedule 5(d), result in the activation of any
anti-dilution rights or a reset or repricing of any debt or security instrument
of any other creditor or equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company; or
 
(iv) will result in the triggering of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.
 
(g) The Securities. The Securities upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;


(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Shares, Conversion Shares and Warrant Shares, such Shares,
Conversion Shares and Warrant Shares will be duly and validly issued, fully paid
and non-assessable and if registered pursuant to the 1933 Act and resold
pursuant to an effective registration statement will be free trading and
unrestricted;
 
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;
 
(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and
 
(v) assuming the representations and warranties of the Subscribers as set forth
in Section 4 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.
 
(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.
 
(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
7

--------------------------------------------------------------------------------


 
(j) Information Concerning Company. The Reports including the exhibits and
financial statements included therewith, and Other Written Information contain
all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since the dates of the most recent financial statements
included in the Reports, and except as modified in the Other Written Information
or in the Schedules hereto, there has been no Material Adverse Event relating to
the Company's business, financial condition or affairs not disclosed in the
Reports. The Reports including the exhibits and financial statements included
therewith, and Other Written Information do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances when made.
 
(k) Stop Transfer. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.
 
(l) Defaults. The Company is not in violation of its articles of incorporation
or bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the NCM which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities that would impair the exemptions relied upon
in this Offering or the Company’s ability to timely comply with its obligations
hereunder.
 
(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company businesses since the date of the most
recent audited financial statements of the Company contained in the Reports, and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 5(o).
 
(p) No Undisclosed Events or Circumstances. Since the date of the most recent
audited financial statements of the Company contained in the Reports, no event
or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
8

--------------------------------------------------------------------------------


 
(q) Dilution. The Company's executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes, and the Warrant Shares
upon exercise of the Warrants, is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company or parties entitled to receive equity of the
Company.
 
(r) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date.


(s) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


(u) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the "1934 Act") and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.


(v) Listing. The Company's Common Stock is quoted on the NCM under the symbol
SBEI. Except as disclosed on a current report on Form 8-K filed with the
Commission on March 23, 2007, the Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
listing on the NCM nor that its Common Stock does not meet all requirements for
the continuation of such listing. The Company satisfies all the requirements for
the continued listing of its Common Stock on the NCM.


(w) DTC Status. The Company’s transfer agent is a participant in, and the Common
Stock is eligible for transfer pursuant to, the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(w) hereto.


(x) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Notes and Shares, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).
 
9

--------------------------------------------------------------------------------


 
(y) Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(l), (o), (p), (r), (s), (u), and (x) of this Agreement, as same relate to the
Subsidiary of the Company. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors. The Company represents that it owns 100% of the outstanding equity
of the Subsidiaries and rights to receive equity of the Subsidiaries free and
clear of all liens, encumbrances and claims, except as set forth on Schedule
5(d). No person or entity other than the Company has the right to own and
receive any equity interest in the Subsidiaries.


(z) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date in which case such representation or warranty shall be
true as of such date.
 
(AA) Survival. The foregoing representations and warranties shall survive the
Closing Date.
 
6. Regulation D Offering/Legal Opinion. The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to the Subscribers
from the Company's legal counsel opining on the availability of an exemption
from registration under the 1933 Act as it relates to the offer and issuance of
the Securities and other matters reasonably requested by Subscribers. A form of
the legal opinion is annexed hereto as Exhibit D. The Company will provide, at
the Company's expense, such other legal opinions, if any, as are reasonably
necessary in each Subscriber’s opinion for the issuance and resale of the Common
Stock issuable upon conversion of the Notes and exercise of the Warrants
pursuant to an effective registration statement, Rule 144 under the 1933 Act or
an exemption from registration.


7.1. Conversion of Note.


(a) Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company's transfer agent shall issue
stock certificates in the name of Subscriber (or its permitted nominee) or such
other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that the certificates representing such shares shall
contain no legend other than the usual 1933 Act restriction from transfer
legend. If and when a Subscriber sells the Conversion Shares, assuming (i) the
Registration Statement (as defined below) is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) such Subscriber
or its agent confirms in writing to the transfer agent that such Subscriber has
complied with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable. In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend (indefinitely, if pursuant to Rule
144(k) of the 1933 Act, provided that Subscriber delivers all reasonably
requested representations in support of such opinion).
 
10

--------------------------------------------------------------------------------


 
(b) A Subscriber will give notice of its decision to exercise its right to
convert the Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement. Such Subscriber will not
be required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET then the next business day) shall be
deemed a “Conversion Date.” The Company will itself or cause the Company’s
transfer agent to transmit the Company's Common Stock certificates representing
the Conversion Shares to such Subscriber via express courier for receipt by such
Subscriber within three (3) business days after receipt by the Company of the
Notice of Conversion (such third day being the "Delivery Date"). In the event
the Conversion Shares are electronically transferable, then delivery of the
Conversion Shares must be made by electronic transfer provided request for such
electronic transfer has been made by the Subscriber. A Note representing the
balance of the Note not so converted will be provided by the Company to such
Subscriber if requested by Subscriber, provided such Subscriber delivers the
original Note to the Company. In the event that a Subscriber elects not to
surrender a Note for reissuance upon partial payment or conversion of a Note,
such Subscriber hereby indemnifies the Company against any and all loss or
damage attributable to a third-party claim in an amount in excess of the actual
amount then due under the Note.


(c) The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 7.1 hereof, or the Mandatory
Redemption Amount described in Section 7.2 hereof, respectively later than the
Delivery Date or the Mandatory Redemption Payment Date (as hereinafter defined)
could result in economic loss to the Subscriber. As compensation to a Subscriber
for such loss, the Company agrees to pay (as liquidated damages and not as a
penalty) to such Subscriber for late issuance of Conversion Shares in the form
required pursuant to Section 7.1 hereof upon Conversion of the Note in the
amount of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount (and proportionately for other amounts) being converted of the
corresponding Conversion Shares which are not timely delivered. The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand. Furthermore, in addition to any other remedies which may be
available to the Subscriber, in the event that the Company fails for any reason
to effect delivery of the Conversion Shares within seven (7) business days after
the Delivery Date or make payment within seven (7) business days after the
Mandatory Redemption Payment Date (as defined in Section 7.2 below), such
Subscriber will be entitled to revoke all or part of the relevant Notice of
Conversion or rescind all or part of the notice of Mandatory Redemption by
delivery of a notice to such effect to the Company whereupon the Company and
such Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.
 
(d) The Company agrees and acknowledges that despite the pendency of a not yet
effective Registration Statement which includes for registration the Registrable
Securities (as defined in Section 11.1(iv)), a Subscriber is permitted to and
the Company will issue to such Subscriber Conversion Shares and Warrant Shares
upon exercise of the Warrants. Such Conversion Shares will, if required by law,
bear the legends described in Section 4 above and if the requirements of Rule
144 under the 1933 Act are satisfied, be resalable thereunder.
 
11

--------------------------------------------------------------------------------


 
7.2. Mandatory Redemption at Subscriber’s Election. In the event (i) the Company
is prohibited from issuing Conversion Shares, (ii) upon the occurrence of any
other Event of Default (as defined in the Note or in this Agreement), that
continues for more than twenty (20) business days, (iii) a Change in Control (as
defined below), or (iv) of the liquidation, dissolution or winding up of the
Company, then at the Subscriber's election, the Company must pay to each
Subscriber ten (10) business days after request by each Subscriber (“Calculation
Period”), a sum of money determined by multiplying up to the outstanding
principal amount of the Note designated by each such Subscriber by 110%, plus
accrued but unpaid interest ("Mandatory Redemption Payment"). The Mandatory
Redemption Payment must be received by each Subscriber on the same date as the
Conversion Shares otherwise deliverable or within ten (10) business days after
request, whichever is sooner ("Mandatory Redemption Payment Date"). Upon receipt
of the Mandatory Redemption Payment, the corresponding Note principal and
interest will be deemed paid and no longer outstanding. Liquidated damages
calculated pursuant to Section 7.1(c) hereof, that have been paid or accrued for
the ten day period prior to the actual receipt of the Mandatory Redemption
Payment by a Subscriber shall be credited against the Mandatory Redemption
Payment. For purposes of this Section 7.2, “Change in Control” shall mean (i)
the Company no longer having a class of shares publicly traded or listed on a
Principal Market (as defined in Section 9(b)), (ii) the Company becoming a
Subsidiary of another entity (other than a corporation formed by the Company for
purposes of reincorporation in another U.S. jurisdiction), (iii) a majority of
the board of directors of the Company as of the Closing Date no longer serving
as directors of the Company except due to natural causes (which shall include,
termination of such directors by the holders of more than 50% of the equity
outstanding as of the Closing Date), and (iv) the sale, lease or transfer of
substantially all the assets of the Company or its Subsidiaries.


7.3. Maximum Conversion. No Subscriber shall be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by such Subscriber and its Affiliates on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by such Subscriber and its Affiliates of more than 4.99% of the outstanding
shares of Common Stock of the Company on such Conversion Date. For the purposes
of the provision to the immediately preceding sentence, beneficial ownership
shall be determined in accordance with Section 13(d) of the 1934 Act, and Rule
13d-3 thereunder. Subject to the foregoing, the Subscriber shall not be limited
to aggregate conversions of only 4.99% and aggregate conversions by the
Subscriber may exceed 4.99%. The Subscriber may increase the permitted
beneficial ownership amount up to 9.99% upon and effective after 61 days’ prior
written notice to the Company. Such Subscriber may allocate which of the equity
of the Company deemed beneficially owned by such Subscriber shall be included in
the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.


7.4. Injunction Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof, the Company may not refuse conversion or
exercise based on any claim that such Subscriber or any one associated or
affiliated with such Subscriber has been engaged in any violation of law, or for
any other reason, unless, an injunction from a court, on notice, restraining and
or enjoining conversion of all or part of such Note shall have been sought and
obtained by the Company or at the Company’s request or with the Company’s
assistance, and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 120% of the outstanding principal and interest of
the Note, or aggregate purchase price of the Conversion Shares which are sought
to be subject to the injunction, which bond shall remain in effect until the
final unappealable disposition of the litigation and the proceeds of which shall
be payable to such Subscriber to the extent Subscriber obtains judgment in
Subscriber’s favor.
 
12

--------------------------------------------------------------------------------


 
7.5. Buy-In. In addition to any other rights available to a Subscriber, if the
Company fails to deliver Conversion Shares to a Subscriber by the Delivery Date
and if after seven (7) business days after the Delivery Date such Subscriber or
a broker on such Subscriber’s behalf purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Subscriber of the Common Stock which such Subscriber was entitled to receive
upon such conversion (a "Buy-In"), then the Company shall pay in cash to such
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) such Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate principal and/or interest amount of the Note
for which such conversion was not timely honored together with interest thereon
at a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty. For example, if a Subscriber purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of $10,000 of note principal and/or interest, the Company
shall be required to pay such Subscriber $1,000 plus interest. Such Subscriber
shall provide the Company written notice and evidence indicating the amounts
payable to such Subscriber in respect of the Buy-In.
 
7.6 Redemption. The Notes shall not be redeemable or callable by the Company
except as described in the Note.


8. Broker/Due Diligence Fee/Legal Fees.


(a)  Broker’s Commission. The Company on the one hand, and each Subscriber (for
himself or itself only) on the other hand, agrees to indemnify the other against
and hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or similar fees other than Empire Asset Management, Inc.
(the “Broker”) on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions. Anything in this
Agreement to the contrary notwithstanding, each Subscriber is providing
indemnification only for such Subscriber’s own actions and not for any action of
any other Subscriber. Each Subscriber’s liability hereunder is several and not
joint. The Company agrees that it will pay the Broker an aggregate cash fee
equal to 7.5% of the Purchase Price on the Closing Date directly out of the
funds held pursuant to the Escrow Agreement (“Broker’s Fees”). The Company
represents that there are no other parties entitled to receive fees,
commissions, or similar payments in connection with the offering described in
this Agreement except the Broker. On the Closing Date, the Company will issue to
the Broker, five year warrants to purchase Units (the “Broker’s Warrants”) in an
amount equal to 7.5% of the Units issued hereunder. The Broker may designate
itself, employees or other persons (the “Broker Holders”) to receive all or a
portion of the Broker’s Warrants at Closing. All the representations, covenants,
warranties, undertakings, remedies, liquidated damages, indemnification, and
other rights including but not limited to reservation and registration rights
made or granted to or for the benefit of the Subscribers are hereby also made by
the Company and granted to the Broker Holders.
 
(b) Subscriber’s Legal Fees. The Company shall pay to Grushko & Mittman, P.C., a
fee of $50,000 (“Subscriber’s Legal Fees”) (of which $10,000 has been paid) as
reimbursement for services rendered to the Subscribers in connection with this
Agreement and the purchase and sale of the Notes and Warrants (the “Offering”).
The Subscriber’s Legal Fees and expenses will be payable out of funds held
pursuant to the Escrow Agreement. Grushko & Mittman, P.C. will be reimbursed at
Closing for all lien searches, filing fees, and printing and shipping costs for
the closing statements to be delivered to Subscribers and for background checks
on the senior management of the Company and Subsidiaries conducted on behalf of
Subscribers.
 
9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:
 
(a) Stop Orders. The Company will advise the Subscribers, within twenty-four
hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
13

--------------------------------------------------------------------------------


 
(b) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Shares, Conversion Shares and Warrant Shares upon each national
securities exchange, or automated quotation system upon which they are or become
eligible for quotation or listing (subject to official notice of issuance) and
shall maintain same so long as any Warrants are outstanding. The Company will
maintain the quotation or listing of its Common Stock on the American Stock
Exchange, NCM, Nasdaq Global Market, Nasdaq Global Select Market, OTC Bulletin
Board, or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company's reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. The Company will provide the Subscribers copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market. As of the date of this Agreement and the
Closing Date, the NCM is and will be the Principal Market.
 
(c) Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Subscribers and promptly provide copies thereof to the Subscribers.
 
(d) Filing Requirements. From the date of this Agreement and until the last to
occur of (i) two (2) years after the Closing Date, or (ii) until all the Shares,
Conversion Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations (the date of occurrence of the last such
event being the “End Date”), the Company will (A) cause its Common Stock to be
registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if Company is not subject to such reporting requirements, and (D) comply
with all requirements related to any registration statement filed pursuant to
this Agreement. The Company will use its best efforts not to take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date. Until the End Date, the Company will continue the listing or quotation of
the Common Stock on a Principal Market and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the Principal Market. The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing.
 
(e) Use of Proceeds. The proceeds of the Offering will be employed by the
Company as described on Schedule 9(e). Except as set forth on Schedule 9(e), the
Purchase Price may not and will not be used for accrued and unpaid officer and
director salaries, payment of financing related debt, redemption of outstanding
notes or equity instruments of the Company nor non-trade obligations outstanding
on a Closing Date. For so long as any Notes are outstanding, the Company will
not prepay any financing related debt obligations nor redeem any equity
instruments of the Company.
 
(f) Reservation. Prior to the Closing Date, and at all times thereafter, the
Company shall have reserved, pro rata, on behalf of each holder of a Note or
Warrant, from its authorized but unissued Common Stock, a number of common
shares equal to 150% of the amount of Common Stock necessary to allow each
holder of a Note to be able to convert all such outstanding Notes and interest
(if any) and reserve the amount of Warrant Shares issuable upon exercise of the
Warrants.
 
(g)  DTC Program. At all times that Notes or Warrants are outstanding, the
Company will employ as the transfer agent for the Common Stock, Shares,
Conversion Shares and Warrant Shares a participant in the Depository Trust
Company Automated Securities Transfer Program.
 
14

--------------------------------------------------------------------------------


 
(h) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.
 
(i) Insurance. From the date of this Agreement and until the End Date, the
Company will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in the
Company’s line of business, in amounts sufficient to prevent the Company from
becoming a co-insurer and not in any event less than one hundred percent (100%)
of the insurable value of the property insured less reasonable deductible
amounts; and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated and to the extent available on commercially
reasonable terms.
 
(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.
 
(k) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.
 
(l) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
(m) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.
 
(n) Confidentiality/Public Announcement. From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form 8-K
and the registration statement or statements regarding the Subscribers’
securities or in correspondence with the SEC regarding same, it will not
disclose publicly or privately the identity of the Subscribers unless expressly
agreed to in writing by a Subscriber or only to the extent required by law and
then only upon five days prior notice to Subscriber. In any event and subject to
the foregoing, the Company undertakes to file a Form 8-K or make a public
announcement describing the Offering not later than the business day after the
Closing Date. Prior to filing or announcement, such Form 8-K or public
announcement will be provided to Subscribers for their review and approval. In
the Form 8-K or public announcement, the Company will specifically disclose the
amount of Common Stock outstanding immediately after the Closing. Upon 
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while a Note,
Conversion Shares, Warrants, or Warrant Shares are held by such Subscribers,
unless the  Company has in good faith determined that the matters relating to
such notice do not constitute material, nonpublic information relating to
the Company or Subsidiaries, the Company  shall within one business day after
any such delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K or otherwise.  In the event that the Company believes that a
notice or communication to a Subscriber contains material, nonpublic
information, relating to the Company or Subsidiaries, the Company shall so
indicate to such Subscriber contemporaneously with delivery of such notice or
information. In the absence of any such indication, such Subscriber shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries.
 
15

--------------------------------------------------------------------------------


 
(o) Non-Public Information. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement,
which information the Company undertakes to publicly disclose not later than the
sooner of the required or actual filing date of the Form 8-K described in
Section 9(n) above, neither it nor any other person acting on its behalf will at
any time provide any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Subscriber shall have agreed in writing to keep such
information in confidence. The Company understands and confirms that each
Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
(p) Negative Covenants. So long as a Note is outstanding, without the consent of
the Subscribers, except as described on Schedule 9(p), the Company will not and
will not permit any of its Subsidiaries to directly or indirectly:


(i) create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for: (A) the Excepted
Issuances (as defined in Section 12 hereof), and (B) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property; (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property; and (g) Liens created with respect to bona fide financings
secured by the Company’s accounts receivable or inventory (each of (a) through
(g), a “Permitted Lien”);


(ii) amend its certificate of incorporation, bylaws or its charter documents so
as to materially and adversely affect any rights of the Subscriber;


(iii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents.
 
16

--------------------------------------------------------------------------------


 
(iv) engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $100,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company; or
 
(v) prepay or redeem any financing related debt or past due obligations
outstanding as of the Closing Date.     
 
(q) Further Registration Statements. Except for a registration statement filed
on behalf of the Subscribers pursuant to Section 11 of this Agreement, and as
set forth on Schedule 11.1 hereto, the Company will not, without the consent of
the Subscribers, file with the Commission or with state regulatory authorities
any registration statements or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such Common Stock is registered therein, (including but not limited to
Forms S-8), until the expiration of the “Exclusion Period,” which shall be
defined as the sooner of (i) the Registration Statement having been current and
available for use in connection with the resale of all of the Registrable
Securities (as defined in Section 11.1(i)) for a period of sixty (60) days, or
(ii) until all the Conversion Shares have been resold or transferred by the
Subscribers pursuant to the Registration Statement or Rule 144, without regard
to volume limitations. The Exclusion Period will be tolled or reinstated, as the
case may be, during the pendency of an Event of Default as defined in the Note.
 
(r) Blackout. The Company undertakes and covenants that, until the end of the
Exclusion Period, the Company will not enter into any acquisition, merger,
exchange or sale or other transaction or fail to take any action that could have
the effect of delaying the effectiveness of any pending Registration Statement
or causing an already effective Registration Statement to no longer be effective
or current for a period of forty-five or more days in the aggregate during any
three hundred and sixty-five day period.
 
(s) Offering Restrictions. Until the expiration of the Exclusion Period and/or
during the pendency of an Event of Default, except for the Excepted Issuances
and as described on Schedule 9(s), the Company will not enter into an agreement
to issue nor issue any equity, convertible debt or other securities convertible
into Common Stock or equity of the Company nor modify any of the foregoing which
may be outstanding at anytime, without the prior written consent of the
Subscribers, which consent may be withheld for any reason. For a period of one
hundred eighty (180) days after the Actual Effective Date (as defined below),
the Company will not call or redeem any of its outstanding warrants. For so long
as the Notes are outstanding, the Company will not enter into any Equity Line of
Credit or similar agreement, nor issue nor agree to issue any floating or
Variable Priced Equity Linked Instruments nor any of the foregoing or equity
with price reset rights (collectively, the “Variable Rate Restrictions”). For
purposes hereof, “Equity Line of Credit” shall include any transaction involving
a written agreement between the Company and an investor or underwriter whereby
the Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Priced Equity Linked Instruments” shall include: (A) any debt or
equity securities which are convertible into, exercisable or exchangeable for,
or carry the right to receive additional shares of Common Stock either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).
 
17

--------------------------------------------------------------------------------


 
(t) Lockup Agreement. The Company will deliver to the Subscribers on or before
the Closing Date and enforce the provisions of an irrevocable lockup agreement
(“Lockup Agreement”) in the form annexed hereto as Exhibit E, with the persons
identified on Schedule 9(t).
 
(u) Seniority. Except for Permitted Liens and as otherwise provided for herein,
until the Notes are fully satisfied or converted, the Company shall not grant
nor allow any security interest to be taken in the assets of the Company or any
Subsidiary; nor issue any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any assets of the Company or
any Subsidiary, equal or superior to any right or potential of the holder of a
Note in or to such assets.
 
(v) Notices. For so long as the Subscribers hold any Securities, the Company
will maintain as United States address and United States fax number for notices
purposes under the Transaction Documents.
 
10. Covenants of the Company Regarding Indemnification.
 
(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers' officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Subscriber or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by Company or breach of any representation or warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscriber relating hereto.
 
(b) The procedures set forth in Section 11.6 shall apply to the indemnification
set forth in Section 10(a).
 
11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.
 
(i) On one occasion, for a period commencing one hundred and twenty-one (121)
days after the Closing Date, but not later than two years after the Closing
Date, upon a written request therefor from any record holder or holders of more
than 50% of the Shares, Conversion Shares issued and issuable upon conversion of
the outstanding Notes and outstanding Warrant Shares, the Company shall prepare
and file with the Commission a registration statement under the 1933 Act
registering the Registrable Securities, as defined in Section 11.1(iv) hereof,
which are the subject of such request for unrestricted public resale by the
holder thereof. For purposes of Sections 11.1(i) and 11.1(ii), Registrable
Securities shall not include Securities which are (A) registered for resale in
an effective registration statement, (B) included for registration in a pending
registration statement, (C) which have been issued without further transfer
restrictions after a sale or transfer pursuant to Rule 144 under the 1933 Act or
(D) which may be resold under Rule 144(k) or Rule 144 without volume
limitations. Upon the receipt of such request, the Company shall promptly give
written notice to all other record holders of the Registrable Securities that
such registration statement is to be filed and shall include in such
registration statement Registrable Securities for which it has received written
requests within ten days after the Company gives such written notice. Such other
requesting record holders shall be deemed to have exercised their demand
registration right under this Section 11.1(i).
 
18

--------------------------------------------------------------------------------


 
(ii) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least ten (10) days' prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within ten (10) days after the giving of any
such notice by the Company, to register any of the Registrable Securities not
previously registered, the Company will cause such Registrable Securities as to
which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the holder of such Registrable
Securities (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 11.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1(ii) without thereby incurring any
liability to the Seller.
 
(iii) If, at the time any written request for registration is received by the
Company pursuant to Section 11.1(i), the Company has determined to proceed with
the actual preparation and filing of a registration statement under the 1933 Act
in connection with the proposed offer and sale for cash of any of its securities
for the Company's own account and the Company actually does file such other
registration statement, such written request shall be deemed to have been given
pursuant to Section 11.1(ii) rather than Section 11.1(i), and the rights of the
holders of Registrable Securities covered by such written request shall be
governed by Section 11.1(ii).
 
(iv) The Company shall file with the Commission a Form S-3 registration
statement (the “Registration Statement”) (or such other form that it is eligible
to use) in order to register the Registrable Securities for resale and
distribution under the 1933 Act within fifty (50) calendar days after the
Closing Date (the “Filing Date”), and cause the Registration Statement to be
declared effective not later than one hundred and twenty (120) calendar days
after the Closing Date (the “Effective Date”). The Company will register not
less than a number of shares of common stock in the aforedescribed registration
statement that is equal to 150% of the Shares, Conversion Shares issued and
issuable upon conversion of the Notes, 100% of the Warrant Shares issuable upon
exercise of the Warrants, 125% of the Common Stock issuable upon exercise of the
Broker’s Warrants directly or indirectly (upon exercise of Warrants or Notes
issuable upon such exercise) and 100% of the Key Person Securities (collectively
the “Registrable Securities”). The Registrable Securities shall be reserved and
set aside exclusively for the benefit of each Subscriber, Broker Holder and
purchaser of Key Person Securities, pro rata, and not issued, employed or
reserved for anyone other than each such person. The Registration Statement will
immediately be amended or additional registration statements will be immediately
filed by the Company as necessary to register additional shares of Common Stock
to allow the public resale of all Common Stock included in and issuable by
virtue of the Registrable Securities. Except with the written consent of the
Subscribers, no securities of the Company other than the Registrable Securities
or the securities described on Schedule 11.1, will be included in the
Registration Statement. It shall be deemed a Non-Registration Event if at any
time after the date the Registration Statement is declared effective by the
Commission (“Actual Effective Date”) the Company has registered for unrestricted
resale on behalf of the Subscribers less than all of the Registrable Securities
required to be registered as described in this Agreement (“Shortfall”). The
Company shall cause to be registered a sufficient amount of shares of Common
stock in order to eliminate the Shortfall within 60 days after the date the
Shortfall occurs. Failure to eliminate the Shortfall within such 60 day period
shall be a Non-Registration Event. Except for Common Stock described on Schedule
11.1, no other securities of the Company will be included in the Registration
Statement other than the Registrable Securities.
 
19

--------------------------------------------------------------------------------


 
(v) The amount of Registrable Securities required to be included in the
Registration Statement as described in Section 11.1(iv) (“Initial Registrable
Securities”) shall be limited to not less than 100% of the maximum amount (“Rule
415 Amount”) of Common Stock which may be included in a single Registration
Statement without exceeding registration limitations imposed by the Commission
pursuant to Rule 415 of the 1933 Act but in any event not less than 3,100,000
shares of Common Stock. In the event that less than all of the Initial
Registrable Securities are included in the Registration Statement as a result of
the limitation described in this Section 11.1(v), then the Company will file
additional Registration Statements each registering the Rule 415 Amount (each
such Registration Statement a “Subsequent Registration Statement”), seriatim,
until all of the Initial Registrable Securities have been registered. The Filing
Date and Effective Date of each such additional Registration Statement shall be,
respectively, fourteen (14) and forty-five (45) days after the first day such
Subsequent Registration Statement may be filed without objection by the
Commission based on Rule 415 of the 1933 Act.
 
(vi) Unless otherwise instructed in writing by a holder of Registrable
Securities and only if the initial Registration Statement does not include all
of the Registrable Securities, the Registrable Securities will be registered on
behalf of each such holder in the Registration Statements based in the following
order and priority:
 
(A) Shares.
 
(B) Conversion Shares issued and issuable upon conversion of the Notes (based on
the multiple set forth above).
 
(C) Issued Warrants Shares.
 
(D) Warrant Shares issuable upon not yet exercised Warrants.
 
(vii) The foregoing notwithstanding, Registrable Securities shall be allocated
and registered pro rata among the Subscribers based upon their initial
investments in the Offering.
 
(viii) Each Seller shall answer the questions set forth in Selling Shareholder
Questionnaire (“Shareholder Questionnaire”) in the form attached as Exhibit F
and deliver such completed questionnaire to the Company prior to the Company’s
filing of any Registration Statement. Seller represents that the information
provided by such Seller shall be true and correct as of the Closing Date and the
date such Shareholder Questionnaire is delivered to the Company. Seller will
notify the Company promptly of any material change of any such information until
such time as the Seller has sold all of its Shares or Warrant Shares or until
the Company is no longer required to keep the Registration Statement effective.
 
(ix) The Company agrees that if it is eligible to file a Registration Statement
pursuant to Sections 11.1(i) or 11.1(iv) on Form S-3 (or a successor form) in
connection with the Registrable Securities, then such Registration Statement
will be filed on Form S-3 (or a successor form).
 
11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Sections 11.1(i), 11.1(ii) or 11.1(iv) to effect the registration
of any Registrable Securities under the 1933 Act, the Company will, as
expeditiously as possible:
 
20

--------------------------------------------------------------------------------


 
(a) subject to the timelines provided in this Agreement, prepare and file with
the Commission a registration statement required by Section 11, with respect to
such securities and use its best efforts to cause such registration statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), promptly provide to the holders of the
Registrable Securities copies of all filings and Commission letters of comment
and notify the Subscribers (by telecopier and by e-mail addresses provided by
the Subscribers) and Grushko & Mittman, P.C. (by telecopier and by email to
Counslers@aol.com) on or before the second business day thereafter that the
Company receives notice that (i) the Commission has no comments or no further
comments on the Registration Statement, and (ii) the registration statement has
been declared effective (failure to timely provide notice as required by this
Section 11.2(a) shall be a material breach of the Company’s obligation and an
Event of Default as defined in the Notes and a Non-Registration Event as defined
in Section 11.4 of this Agreement);
 
(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of two (2) years after the date of
this Agreement, and comply with the provisions of the 1933 Act with respect to
the disposition of all of the Registrable Securities covered by such
registration statement in accordance with the Sellers’ intended method of
disposition set forth in such registration statement for such period;
 
(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;
 
(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of New York and such jurisdictions as the Sellers shall request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;
 
(e) if applicable, list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;
 
(f) notify the Subscribers within twenty-four hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities;
 
(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers during
reasonable business hours, and any attorney, accountant or other agent retained
by the Seller or underwriter, all publicly available, non-confidential financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company's officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the seller,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and
 
21

--------------------------------------------------------------------------------


 
(h) provide to the Sellers copies of the Registration Statement and amendments
thereto five business days prior to the filing thereof with the Commission. Any
Subscriber’s failure to comment on any Registration Statement or other document
provided to a Subscriber or its counsel shall not be construed to constitute
approval thereof nor the accuracy thereof.
 
11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4. Non-Registration Events. The Company agrees that the Sellers will suffer
damages if the Registration Statement is not filed by the Filing Date and not
declared effective by the Commission by the Effective Date, and any registration
statement required under Section 11.1(i) or 11.1(ii) is not filed within 60 days
after written request and declared effective by the Commission within 90 days
after such request, and maintained in the manner and within the time periods
contemplated by Section 11 hereof, and it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, if (A) the Registration
Statement is not filed on or before the Filing Date, (B) the Registration
Statement is not declared effective on or before the required Effective Date,
(C) due to the action or inaction of the Company the Registration Statement is
not declared effective within three (3) business days after receipt by the
Company or its attorneys of a written or oral communication from the Commission
that the Registration Statement will not be reviewed or that the Commission has
no further comments, (D) if the registration statement described in Sections
11.1(i) or 11.1(ii) is not filed within 60 days after such written request, or
is not declared effective within 90 days after such written request, or (E) any
registration statement described in Sections 11.1(i), 11.1(ii) or 11.1(iv) is
filed and declared effective but shall thereafter cease to be effective without
being succeeded within twenty-five (25) business days by an effective
replacement or amended registration statement or for a period of time which
shall exceed forty (45) days in the aggregate per year (defined as every rolling
period of 365 consecutive days commencing on the Actual Effective Date (each
such event referred to in clauses A through E of this Section 11.4 is referred
to herein as a "Non-Registration Event"), then the Company shall deliver to the
holder of Registrable Securities, as Liquidated Damages, an amount equal to one
and one-half percent (1.5%) for each thirty (30) days (or such lesser pro-rata
amount for any period of less than thirty (30) days) of the principal amount of
the outstanding Notes, purchase price of the Shares, and purchase price of
Conversion Shares and Warrant Shares issued upon conversion of Notes and
exercise of Warrants held by Subscriber which are subject to such
Non-Registration Event (collectively “Aggregate Purchase Price”). The maximum
Liquidated Damages payable to each Subscriber pursuant to this Section 11.4
shall not exceed eighteen percent (18%) of each such Subscriber’s Aggregate
Purchase Price. The Company must pay the Liquidated Damages in cash. The
Liquidated Damages must be paid within ten (10) days after the end of each
thirty (30) day period or shorter part thereof for which Liquidated Damages are
payable. In the event a Registration Statement is filed by the Filing Date but
is withdrawn prior to being declared effective by the Commission, then such
Registration Statement will be deemed to have not been filed and Liquidated
Damages will be calculated accordingly. All oral or written comments received
from the Commission relating to the Registration Statement must be
satisfactorily responded to within ten (10) business days after receipt of
comments from the Commission. Failure to timely respond to Commission comments
is a Non-Registration Event for which Liquidated Damages shall accrue and be
payable by the Company to the holders of Registrable Securities at the same rate
and amounts set forth above calculated from the date the response was required
to have been made.
 
11.5. Expenses. All expenses incurred by the Company in complying with Section
11, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the NASD, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities are called
"Selling Expenses." The Company will pay all Registration Expenses in connection
with the registration statement under Section 11. Selling Expenses in connection
with each registration statement under Section 11 shall be borne by the Seller
and may be apportioned among the Sellers in proportion to the number of shares
sold by the Seller relative to the number of shares sold under such registration
statement or as all Sellers thereunder may agree.
 
22

--------------------------------------------------------------------------------


 
11.6. Indemnification and Contribution.
 
(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, each officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders of
the Seller, each underwriter of such Registrable Securities thereunder and each
other person, if any, who controls such Seller or underwriter within the meaning
of the 1933 Act, against any losses, claims, damages or liabilities, joint or
several, to which the Seller, or such underwriter or controlling person may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Registrable Securities
was registered under the 1933 Act pursuant to Section 11, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances when made,
and will subject to the provisions of Section 11.6(c) reimburse the Seller, each
such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Seller to the extent that any such
damages arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) the Seller failed to send or deliver a copy of
the final prospectus delivered by the Company to the Seller with or prior to the
delivery of written confirmation of the sale by the Seller to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Seller in writing specifically for use in
such registration statement or prospectus.
 
(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities pursuant to such
registration statement.
 
23

--------------------------------------------------------------------------------


 
(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
Registration Statement.
 
11.7. Delivery of Unlegended Conversion Shares.
 
(a) Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Shares, Conversion Shares or Warrant Shares or
any other Common Stock held by a Subscriber have been sold pursuant to the
Registration Statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, and (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
the Subscriber and/or a Subscriber’s broker regarding compliance with the
requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(i) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
24

--------------------------------------------------------------------------------


 
(b) In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of a Subscriber, so long as the certificates therefor do
not bear a legend and the Subscriber is not obligated to return such certificate
for the placement of a legend thereon, the Company shall cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s prime broker with the Depository Trust Company through its
Deposit Withdrawal Agent Commission system, if such transfer agent participates
in such DWAC system. Such delivery must be made on or before the Unlegended
Shares Delivery Date.


(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to the Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Section 11.7 for an aggregate
of thirty (30) days, then each Subscriber or assignee holding Securities subject
to such default may, at its option, require the Company to redeem all or any
portion of the Conversion Shares and Warrant Shares subject to such default at a
price per share equal to the greater of (i) 120% of the purchase price of such
shares, or (ii) a fraction in which the numerator is the highest closing price
of the Common Stock during the aforedescribed thirty day period and the
denominator of which is the lowest Note Conversion Price during such thirty day
period, multiplied by the purchase price of such shares and Exercise Price of
such Warrant Shares (“Unlegended Redemption Amount”). The Company shall pay any
payments incurred under this Section in immediately available funds upon demand.
 
(d)  In addition to any other rights available to a Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement, within seven (7) business days after the Unlegended Shares Delivery
Date and the Subscriber or a broker on the Subscriber’s behalf, purchases (in an
open market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Subscriber of the shares of Common Stock which
the Subscriber was entitled to receive from the Company (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.
 
25

--------------------------------------------------------------------------------


 
(e) In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.7 or Warrant Shares upon exercise of Warrants and the
Company is required to deliver such Unlegended Shares pursuant to Section 11.7
or the Warrant Shares pursuant to the Warrants, the Company may not refuse to
deliver Unlegended Shares or Warrant Shares based on any claim that such
Subscriber or any one associated or affiliated with such Subscriber has been
engaged in any violation of law, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares or exercise of all or part of said
Warrant shall have been sought and obtained by the Company or at the Company’s
request or with the Company’s assistance, and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of 120% of the amount of
the aggregate purchase price of the Shares and Warrant Shares which are subject
to the injunction or temporary restraining order, which bond shall remain in
effect until the final unappealable disposition of the litigation of the dispute
and the proceeds of which shall be payable to such Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.
 
12. (a) Favored Nations Provision. Until the sooner of eighteen months after the
Actual Effective Date or the date upon which less than $2,000,000 of Principal
Amount of Notes remains outstanding (the earlier of such dates, the “Dilution
Termination Date”), except in connection with (i) full or partial consideration
in connection with a strategic merger, acquisition, consolidation or purchase of
substantially all of the securities or assets of corporation or other entity
which holders of such securities or debt are not at any time granted
registration rights, (ii) the Company’s issuance of securities in connection
with strategic license agreements and other partnering arrangements so long as
such issuances are not for the purpose of raising capital and which holders of
such securities or debt are not at any time granted registration rights, (iii)
the Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to employees, directors, and consultants, pursuant to
plans described on Schedule 5(d), (iv) as a result of the exercise of Warrants
or conversion of Notes which are granted or issued pursuant to this Agreement on
the terms described in the Transaction Documents as of the Closing Date, and (v)
as described on Schedule 12(a) (collectively the foregoing are “Excepted
Issuances”), the Company shall agree to or issue (the “Lower Price Issuance”),
respectively, any Common Stock, Convertible Security or Common Stock Purchase
Right as defined below (or modify any of the foregoing which may be outstanding)
to any person or entity (w) at a price per share (in the case of Common Stock)
which shall be less than the purchase price of the Shares (the “Lower Share
Price”), (x) at a price per share (in the case of Common Stock) which shall be
less than the Conversion Price of Conversion Shares then outstanding (the “Lower
Conversion Share Price”), (y) convertible or exchangeable at a conversion price
(in the case of Convertible Securities) which shall be less than the Conversion
Price of the Notes then outstanding (the “Lower Conversion Price”), or (z)
exercisable at an exercise price (in the case of Common Stock Purchase Rights)
which shall be less than the Exercise Price of the Warrants (the “Lower Exercise
Price”), without the consent of the Subscribers, then, for each such occasion,
(ww) in the case of clause (w) above, the Company shall issue additional shares
of Common Stock to each Subscriber respecting the Shares so that the average
price paid by such Subscriber for the Shares shall be equal to the Lower Share
Price, (xx) in the case of clause (x) above, the Company shall issue additional
shares of Common Stock to each Subscriber respecting any Conversion Shares
received on conversion of Notes prior to such occasion so that the average price
paid by such Subscriber for the Conversion Shares shall be equal to the Lower
Conversion Share Price, (yy) in the case of clause (y) above, the Company shall
lower the Conversion Price of Notes that are outstanding at the time of such
occasion to the Lower Conversion Price and (zz) in the case of clause (z) above,
the Company shall lower the Exercise Price of Warrants that are outstanding at
the time of such occasion to the Lower Exercise Price. The delivery to a
Subscriber of the additional shares of Common Stock shall be not later than the
closing date of the transaction giving rise to the requirement to issue
additional shares of Common Stock. For example, the issuance of securities
similar to the Units (and the Shares, Notes and Warrants included therein) at
similar prices, including without limitation upon conversion of Bridge Notes,
would not require any adjustment under this Agreement. Each Subscriber is
granted the registration rights described in Section 11 hereof in relation to
such additional shares of Common Stock. The rights of each Subscriber set forth
in this Section 12 are in addition to any other rights the Subscriber has
pursuant to this Agreement, the Note, any Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which such
Subscriber and Company are parties. Each Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which such Subscriber has rights as described in Section 12(a), for any term or
terms of the Offering in connection with Securities owned by such Subscriber as
of the date the notice described in Section 12(a) is required to be given to
such Subscriber. The Company will not engage in a Lower Price Issuance if the
Company’s compliance with this Section 12(a) could result in a violation of the
Nasdaq Marketplace Rules. “Convertible Securities” means any securities of the
Company or the Subsidiaries, including without limitation any debt or preferred
stock, which would entitle the holder thereof directly or indirectly to acquire
at any time Common Stock without payment of additional consideration. “Common
Stock Purchase Rights” means any securities of the Company or the Subsidiaries
(other than Convertible Securities), including without limitation rights,
options, warrants or other instruments that are at any time directly or
indirectly exercisable to purchase or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.
 
26

--------------------------------------------------------------------------------


 
(b) Maximum Exercise of Rights. In the event the exercise of the rights
described in Section 12(a) would or could result in the issuance of an amount of
Common Stock of the Company that would exceed the maximum amount that may be
issued to a Subscriber calculated in the manner described in Section 7.3 of this
Agreement, then the issuance of such additional shares of Common Stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such Common Stock without
exceeding the applicable maximum amount set forth calculated in the manner
described in Section 7.3 of this Agreement. The determination of when such
Common Stock may be issued shall be made by each Subscriber as to only such
Subscriber.
 
13. Miscellaneous.
 
(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Neonode Inc., 4000 Executive
Parkway, Suite 200, San Ramon, CA 94583, Attn: CFO, telecopier: (925) 355-2020,
and Biblioteksgatan 11, S111 46 Stockholm, Sweden, Attn: President, telecopier:
01146 8678 1851, with a copy by telecopier only to: Hahn & Hessen LLP, 488
Madison Avenue, New York, NY 10022, Attn: James Kardon, Esq., telecopier: (212)
478-7400, (ii) if to the Subscriber, to: the one or more addresses and
telecopier numbers indicated on the signature pages hereto, with an additional
copy by telecopier only to: Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, New York 10176, telecopier: (212) 697-3575, and (iii) if to the
Broker, to: Empire Asset Management, Inc., 2 Rector Street, 15th Floor, New
York, NY 10006, telecopier: 212-417-8229.
 
(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by the Company and the affected Subscriber and as described in Section
13(h). Neither the Company nor the Subscribers have relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith. No right or obligation of the Company shall be assigned
without prior notice to and the written consent of the Subscribers.
 
27

--------------------------------------------------------------------------------


 
(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.
 
(e) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. Subject to Section 13(d)
hereof, the Company hereby irrevocably waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction in New York of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.
 
28

--------------------------------------------------------------------------------


 
(f) Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Subscribers.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.
 
(g) Damages. In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions, the Subscriber may elect to receive the
greater of actual damages or such liquidated damages.
 
(h) Consent. As used in the Agreement, “consent of the Subscribers” or similar
language means the consent of holders (the “Required Holders”) of not less than
60% of the total of the Shares, Conversion Shares issued and issuable upon
conversion of outstanding Notes held by Subscribers on the date consent is
requested.
 
(i) Equal Treatment. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.
 
(j) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.
 
(k) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.


(l) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
29

--------------------------------------------------------------------------------


 
(m) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
30

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

NEONODE INC. a Delaware corporation     By:    
Name:
 
Title:
Dated: September 10, 2007

 
SUBSCRIBER
AGGREGATE
PURCHASE
PRICE (CASH)
  
PRINCIPAL
AMOUNT OF
NOTE
 
SHARES
 
WARRANTS
Name of Subscriber:
 
_________________________________________
 
Address: _________________________________________
 
_________________________________________
 
Fax No.: _________________________________________
Email address (not to - notice):
__________________________________
Social Security Number or Taxpayer ID# (if applicable):
_______________________________
Jurisdiction of organization (for entities): __________________________________
 
 
_____________________________________________
(Signature)
By: _____________________________________________
Name: _____________________________________________
Title: _____________________________________________
             



31

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 


Exhibit A
Form of Note
   
Exhibit B
Form of Warrant
   
Exhibit C
Escrow Agreement
   
Exhibit D
Form of Legal Opinions
   
Exhibit E
Form of Lockup Agreement
   
Exhibit F
Subscriber Questionnaire
   
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Additional Issuances / Capitalization / Reset Rights
   
Schedule 5(o)
Undisclosed Liabilities
   
Schedule 5(o)-1
Form of Amendment to Senior Secured Notes
   
Schedule 5(w)
Transfer Agent
   
Schedule 9(e)
Use of Proceeds
   
Schedule 9(p)
Permitted Liens
   
Schedule 9(s)
Permitted Issuances
   
Schedule 9(t)
Lockup Agreement Providers
   
Schedule 11.1
Other Registrable Shares
   
Schedule 12(a)
Additional Excepted Issuances

 
32

--------------------------------------------------------------------------------


 
EXHIBIT E


LOCKUP AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of the ____ day of September, 2007,
by _________________ ("Holder"), maintaining an address at c/o Neonode Inc.,
4000 Executive Parkway, Suite 200, San Ramon, CA 94583, telecopier: (925)
355-2020, in connection with his or its ownership of shares of Neonode Inc., a
Delaware corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1. Background.


a.  Holder is the beneficial owner of the amount of shares of the Common Stock,
$.001 par value, of the Company (“Common Stock”) designated on the signature
page hereto.


b. Holder acknowledges that the Company has entered into or will enter into at
or about the date hereof agreements with subscribers to the Company’s Notes,
convertible into Common Stock and Warrants (the “Subscribers”). Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any securities
of the Company from the date of the Subscription Agreement until one year after
the Closing Date (as defined in the Subscription Agreement). The Holder has
entered into this Agreement in order to induce the Subscribers to enter into the
Subscription Agreement. This Agreement is effective as of the Closing Date.


2. Sale Restriction. 


a. Holder hereby agrees that during the Restriction Period without the consent
of the Required Holders (as defined in the Subscription Agreement), the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all shareholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company. Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement. The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b. Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into Common Stock (“Convertible Securities”)
will be subject to the provisions of this Agreement.
 
33

--------------------------------------------------------------------------------


 
c. Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer all or a
portion of the shares of Common Stock or Convertible Securities (i) as bona fide
gifts or transfers by will or intestacy, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the Holder,
provided that any such transfer shall not involve a disposition for value, (iii)
to a partnership which is the general partner of a partnership of which the
Holder is a general partner, (iv) private sales, provided the Common Stock or
Convertible Securities (other than Key Person Securities (as defined in the
Subscription Agreement), which shall not be subject to restrictions) are subject
to transfer restrictions under the Securities Act of 1933, as amended,
subsequent to such transfer, (v) each ninety (90) days up to ten percent (10%)
of the Common Stock owned by the Holder on the Closing Date, in market
transactions at not less than $3.25 per share of Common Stock, (vi) each ninety
(90) days up to twenty-five percent (25%) of the Common Stock owned by the
Holder on the Closing Date, in market transactions at not less than $6.50 per
share of Common Stock, (vii) each ninety (90) days up to fifty percent (50%) of
the Common Stock owned by the Holder on the Closing Date, in market transactions
at not less than $8.00 per share of Common Stock, (viii) all of the Common Stock
owned by the Holder on the Closing Date, in market transactions at not less than
$9.00 per share of Common Stock and (ix) purchased upon exercise of warrants
called by the Company and registered under applicable securities law; provided,
that, in the case of any gift or transfer described in clauses (i), (ii), (iii)
and (iv), each donee or transferee agrees in writing to be bound by the terms
and conditions contained herein in the same manner as such terms and conditions
apply to the undersigned. For purposes of clauses (v), (vi) and (vii) the Holder
should be deemed to include any and all transferees of such Holder pursuant to
clauses (i), (ii), (iii) and (iv). For purposes hereof, "immediate family" means
any relationship by blood, marriage or adoption, not more remote than first
cousin. In no event may sales pursuant to clauses (v), (vi) and (vii) during any
ninety (90) day period exceed twenty-five percent (25%) of the average weekly
volume of Common Stock trading for the month preceding such sales.


3. Miscellaneous.


a. At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.


b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Notices hereunder
shall be given in the same manner as set forth in the Subscription Agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. Holder
irrevocably appoints Neonode Inc. its true and lawful agent for service of
process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Holder with the same force and validity as if
served upon Holder.
 
34

--------------------------------------------------------------------------------


 
c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.


d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.


e. This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Subscribers identified in the Subscription Agreement dated on
or about September 10, 2007 among the Company and the Subscribers, may be
enforced by the Subscribers and may not be amended without the consent of the
Subscriber, which may be withheld for any reason.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:
     
(Signature of Holder)
   
(Print Name of Holder)
   
Number of Shares of Common Stock Beneficially Owned
   
COMPANY:
 
NEONODE INC.
     
By:
 



35

--------------------------------------------------------------------------------


 